Plaintiff’s intestate, a pedestrian, while crossing the street, was struck by an automobile owned by defendant Wilhelmina Wahl and operated by defendant William Wahl, -and suffered injuries which resulted in his death. Plaintiff obtained a verdict for $5,835, which included $835 for hospital and funeral expenses. Plaintiff’s motion to set aside the verdict on the ground of inadequacy was denied. Judgment was entered for $6,454.99. Plaintiff appeals, contending the verdict was inadequate. Decedent, who was thirty-four years old and left him surviving a widow thirty-three years old and a son ten years old, was employed as a supervisor in a laundry, and his earnings were fifty dollars a week. Judgment reversed on the facts and a new trial granted, with costs to plaintiff to abide the event, unless within twenty days from the entry of the order hereon defendants stipulate to increase the verdict to the sum of $12,000, in which event the judgment, as so increased, is unanimously affirmed, without costs. In our opinion the verdict for $5,835 was inadequate. Hagarty, Acting P. J., Carswell, Johnston, Adel and Lewis, JJ., concur.